

116 S1685 RS: Launching Energy Advancement and Development through Innovations for Natural Gas Act of 2019
U.S. Senate
2019-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 221116th CONGRESS1st SessionS. 1685[Report No. 116–118]IN THE SENATE OF THE UNITED STATESMay 23 (legislative day, May 22), 2019Mr. Cornyn (for himself, Mr. Cassidy, Mr. Coons, Ms. Sinema, and Mr. Gardner) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesSeptember 25, 2019Reported by Ms. Murkowski, with an amendmentStrike out all after the enacting clause and insert the part printed in italicA BILLTo require the Secretary of Energy to establish a program for the research, development, and
			 demonstration of commercially viable technologies for the capture of
			 carbon dioxide produced during the generation of natural gas-generated
			 power.
	
 1.Short titleThis Act may be cited as the Launching Energy Advancement and Development through Innovations for Natural Gas Act of 2019.
		2.Natural gas carbon capture research, development, and demonstration program
 (a)In generalSubtitle F of title IX of the Energy Policy Act of 2005 (42 U.S.C. 16291 et seq.) is amended by adding at the end the following:
				
					969.Natural gas carbon capture research, development, and demonstration program
 (a)DefinitionsIn this section: (1)Eligible entityThe term eligible entity means an entity that documents to the satisfaction of the Secretary that—
 (A)the entity is financially responsible; and (B)the entity will provide sufficient information to the Secretary to enable the Secretary to ensure that any funds awarded to the entity are spent efficiently and effectively.
 (2)Natural gasThe term natural gas means any fuel consisting in whole or in part of— (A)natural gas;
 (B)liquid petroleum gas; (C)synthetic gas derived from petroleum or natural gas liquids;
 (D)any mixture of natural gas and synthetic gas; or (E)any product derived directly from natural gas, including hydrogen.
 (3)Natural gas-generated powerThe term natural gas-generated power means electric energy generated through the use of natural gas. (4)ProgramThe term program means the program established under subsection (b)(1).
							(5)Qualifying electric generation facility
 (A)In generalThe term qualifying electric generation facility means a facility that generates electric energy using natural gas as the fuel. (B)InclusionsThe term qualifying electric generation facility includes—
 (i)a traditional natural gas plant; (ii)a simple cycle plant;
 (iii)a combined cycle plant; (iv)a combined heat and power plant; or
 (v)any other facility that uses natural gas as the fuel for generating electric energy. (6)Qualifying technologyThe term qualifying technology means any commercially viable technology, as determined by the Secretary, for the capture of carbon dioxide produced during the generation of natural gas-generated power.
							(b)Establishment of research, development, and demonstration program
 (1)In generalThe Secretary shall establish a program of research, development, and demonstration of qualifying technologies for use by qualifying electric generation facilities.
 (2)ObjectivesThe objectives of the program shall be— (A)to identify opportunities to accelerate the development and commercial applications of qualifying technologies to reduce the quantity of carbon dioxide emissions released from qualifying electric generation facilities;
 (B)to enter into cooperative agreements with eligible entities to expedite and carry out demonstration projects (including pilot projects) for qualifying technologies for use by qualifying electric generation facilities to demonstrate the technical feasibility and economic potential of those qualifying technologies for commercial deployment; and
 (C)to identify any barriers to the commercial deployment of any qualifying technologies under development.
 (3)Participation of National Laboratories, universities, and research facilitiesThe program may include the participation of— (A)National Laboratories;
 (B)institutions of higher education; (C)research facilities; or
 (D)other appropriate entities. (4)Cooperative agreements (A)In generalIn carrying out the program, the Secretary may enter into cooperative agreements with eligible entities to carry out research, development, and demonstration projects for qualifying technologies.
 (B)Applications; proposalsAn eligible entity desiring to enter into a cooperative agreement under this paragraph shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require.
								(c)Carbon capture facilities demonstration program
 (1)EstablishmentAs part of the program, the Secretary shall establish a demonstration program under which the Secretary shall enter into cooperative agreements with eligible entities for demonstration or pilot projects to license, permit, construct, and operate, by not later than September 30, 2025, three or more facilities to capture carbon dioxide from qualifying electric generation facilities.
 (2)GoalsEach demonstration or pilot project under the demonstration program shall— (A)be designed to further the development of qualifying technologies that may be used by a qualifying electric generation facility;
 (B)be financed in part by the private sector; (C)if necessary, secure agreements for the offtake of the majority of the carbon dioxide emissions captured by qualifying technologies during the project; and
 (D)support energy production in the United States. (3)Request for applicationsNot later than 120 days after the date of enactment of this Act, the Secretary shall solicit applications for cooperative agreements for projects—
 (A)to demonstrate qualifying technologies at three or more qualifying electric generation facilities;
 (B)to obtain any license or permit from a State or Federal agency that is necessary for the construction of three or more facilities to capture carbon dioxide from a qualifying electric generation facility; and
 (C)to construct and operate three or more facilities to capture carbon dioxide from a qualifying electric generation facility.
 (4)Review of applicationsIn reviewing applications submitted under paragraph (3), the Secretary, to the maximum extent practicable, shall—
 (A)ensure a broad geographic distribution of project sites; (B)ensure that a broad selection of qualifying electric generation facilities are represented;
 (C)ensure that a broad selection of qualifying technologies are represented; (D)require information and knowledge gained by each participant in the demonstration program to be transferred and shared among—
 (i)all participants in the demonstration program; and (ii)other interested parties; and
 (E)leverage existing— (i)public-private partnerships; and
 (ii)Federal resources. (d)Cost sharingIn carrying out this section, the Secretary shall require cost sharing in accordance with section 988.
 (e)Fee titleThe Secretary may vest fee title or other property interests acquired under cooperative agreements entered into under subsection (b)(4) in any entity, including the United States.
 (f)ReportNot later than 180 days after the date on which the Secretary solicits applications under subsection (c)(3), and annually thereafter, the Secretary shall submit to the appropriate committees of jurisdiction of the Senate and the House of Representatives a report that—
 (1)with respect to subsections (b) and (c), includes recommendations for any legislative changes needed to improve the implementation of those subsections;
 (2)with respect to subsection (b), includes— (A)a detailed description of how applications for cooperative agreements under paragraph (4) of that subsection will be solicited and evaluated, including—
 (i)a list of any activities carried out by the Secretary to solicit or evaluate applications; and
 (ii)a process for ensuring that any projects carried out under a cooperative agreement are designed to result in the development or demonstration of qualifying technologies;
 (B)a detailed list of technical milestones for each qualifying technology pursued under that subsection;
 (C)a detailed description of how each project carried out pursuant to a cooperative agreement under paragraph (4) of that subsection will meet the milestones for carbon capture described in the September 2017 report of the Office of Fossil Energy entitled Accelerating Breakthrough Innovation in Carbon Capture, Utilization, and Storage; and
 (D)an affirmation from the Secretary that all recipients of funding under that subsection are eligible entities; and
 (3)with respect to the demonstration program established under subsection (c), includes— (A)an estimate of the cost of licensing, permitting, constructing, and operating each carbon capture facility expected to be constructed under that demonstration program;
 (B)a schedule for— (i)obtaining any license or permit necessary to construct and operate each carbon capture facility expected to be constructed; and
 (ii)constructing each facility; and (C)an estimate of any financial assistance, compensation, or incentives proposed to be paid by the host State, Indian Tribe, or local government with respect to each facility.
 (g)FundingFor each of fiscal years 2020 through 2025, out of any amounts appropriated to the Department to carry out fossil energy research and development activities and not otherwise obligated, the Secretary may use to carry out this section not more than $50,000,000..
 (b)Clerical amendmentThe table of contents for the Energy Policy Act of 2005 (Public Law 109–58; 119 Stat. 600) is amended by inserting after the item relating to section 968 the following:
				Sec. 969. Natural gas carbon capture research, development, and demonstration program..
	
 1.Short titleThis Act may be cited as the Launching Energy Advancement and Development through Innovations for Natural Gas Act of 2019.
		2.Natural gas carbon capture research, development, and demonstration program
 (a)In generalSubtitle F of title IX of the Energy Policy Act of 2005 (42 U.S.C. 16291 et seq.) is amended by adding at the end the following:
				
					969.Natural gas carbon capture research, development, and demonstration program
 (a)DefinitionsIn this section: (1)Commercially viable technologyThe term commercially viable technology means technology that has the potential to be successfully deployed and compete effectively in the marketplace at an appropriate size or scale.
 (2)Eligible entityThe term eligible entity means an entity that documents to the satisfaction of the Secretary that— (A)the entity is financially responsible; and
 (B)the entity will provide sufficient information to the Secretary to enable the Secretary to ensure that any funds awarded to the entity are spent efficiently and effectively.
 (3)Natural gasThe term natural gas means any fuel consisting in whole or in part of— (A)natural gas;
 (B)liquid petroleum gas; (C)synthetic gas derived from petroleum or natural gas liquids;
 (D)any mixture of natural gas and synthetic gas; or (E)biomethane.
 (4)Natural gas-generated powerThe term natural gas-generated power means— (A)electric energy generated through the use of natural gas; and
 (B)the generation of hydrogen from natural gas. (5)ProgramThe term program means the program established under subsection (b)(1).
							(6)Qualifying electric generation facility
 (A)In generalThe term qualifying electric generation facility means a facility that generates electric energy using natural gas as the fuel. (B)InclusionsThe term qualifying electric generation facility includes a new or existing—
 (i)simple cycle plant; (ii)combined cycle plant;
 (iii)combined heat and power plant; (iv)steam methane reformer that produces hydrogen from natural gas for use in the production of electric energy; or
 (v)facility that uses natural gas as the fuel for generating electric energy. (7)Qualifying technologyThe term qualifying technology means any commercially viable technology, as determined by the Secretary, for the capture of carbon dioxide produced during the generation of natural gas-generated power.
							(b)Establishment of research, development, and demonstration program
 (1)In generalThe Secretary shall establish a program of research, development, and demonstration of qualifying technologies for use by qualifying electric generation facilities.
 (2)ObjectivesThe objectives of the program shall be— (A)to identify opportunities to accelerate the development and commercial applications of qualifying technologies to reduce the quantity of carbon dioxide emissions released from qualifying electric generation facilities;
 (B)to enter into cooperative agreements with eligible entities to expedite and carry out demonstration projects (including pilot projects) for qualifying technologies for use by qualifying electric generation facilities to demonstrate the technical and commercial viability of those qualifying technologies for commercial deployment; and
 (C)to identify any barriers to the commercial deployment of any qualifying technologies under development.
 (3)Participation of National Laboratories, universities, and research facilitiesThe program may include the participation of— (A)National Laboratories;
 (B)institutions of higher education; (C)research facilities; or
 (D)other appropriate entities. (4)Cooperative agreements (A)In generalIn carrying out the program, the Secretary may enter into cooperative agreements with eligible entities to carry out research, development, and demonstration projects for qualifying technologies.
 (B)Applications; proposalsAn eligible entity desiring to enter into a cooperative agreement under this paragraph shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require.
								(c)Carbon capture facilities demonstration program
 (1)EstablishmentAs part of the program, the Secretary shall establish a demonstration program under which the Secretary shall enter into cooperative agreements with eligible entities for demonstration or pilot projects to license, permit, construct, and operate, by not later than September 30, 2025, 3 or more facilities to capture carbon dioxide from qualifying electric generation facilities.
 (2)GoalsEach demonstration or pilot project under the demonstration program shall— (A)be designed to further the development of qualifying technologies that may be used by a qualifying electric generation facility;
 (B)be financed in part by the private sector; (C)if necessary, secure agreements for the offtake of the majority of the carbon dioxide emissions captured by qualifying technologies during the project; and
 (D)support energy production in the United States. (3)Request for applicationsNot later than 120 days after the date of enactment of this Act, the Secretary shall solicit applications for cooperative agreements for projects—
 (A)to demonstrate qualifying technologies at 3 or more qualifying electric generation facilities;
 (B)to obtain any license or permit from a State or Federal agency that is necessary for the construction of 3 or more facilities to capture carbon dioxide from a qualifying electric generation facility; and
 (C)to construct and operate 3 or more facilities to capture carbon dioxide from a qualifying electric generation facility.
 (4)Review of applicationsIn reviewing applications submitted under paragraph (3), the Secretary, to the maximum extent practicable, shall—
 (A)ensure a broad geographic distribution of project sites; (B)ensure that a broad selection of qualifying electric generation facilities are represented;
 (C)ensure that a broad selection of qualifying technologies are represented; and (D)leverage existing—
 (i)public-private partnerships; and (ii)Federal resources.
 (d)Cost sharingIn carrying out this section, the Secretary shall require cost sharing in accordance with section 988.
 (e)Fee titleThe Secretary may vest fee title or other property interests acquired under cooperative agreements entered into under subsection (b)(4) in any entity, including the United States.
 (f)ReportNot later than 180 days after the date on which the Secretary solicits applications under subsection (c)(3), and annually thereafter, the Secretary shall submit to the appropriate committees of jurisdiction of the Senate and the House of Representatives a report that—
 (1)with respect to subsections (b) and (c), includes recommendations for any legislative changes needed to improve the implementation of those subsections;
 (2)with respect to subsection (b), includes— (A)a detailed description of how applications for cooperative agreements under paragraph (4) of that subsection will be solicited and evaluated, including—
 (i)a list of any activities carried out by the Secretary to solicit or evaluate applications; and
 (ii)a process for ensuring that any projects carried out under a cooperative agreement are designed to result in the development or demonstration of qualifying technologies;
 (B)a detailed list of technical milestones for each qualifying technology pursued under that subsection;
 (C)a detailed description of how each project carried out pursuant to a cooperative agreement under paragraph (4) of that subsection will meet the milestones for carbon capture described in the September 2017 report of the Office of Fossil Energy entitled Accelerating Breakthrough Innovation in Carbon Capture, Utilization, and Storage; and
 (D)an affirmation from the Secretary that all recipients of funding under that subsection are eligible entities; and
 (3)with respect to the demonstration program established under subsection (c), includes— (A)an estimate of the cost of licensing, permitting, constructing, and operating each carbon capture facility expected to be constructed under that demonstration program;
 (B)a schedule for— (i)obtaining any license or permit necessary to construct and operate each carbon capture facility expected to be constructed; and
 (ii)constructing each facility; and (C)an estimate of any financial assistance, compensation, or incentives proposed to be paid by the host State, Indian Tribe, or local government with respect to each facility.
 (g)Authorization of appropriationsThere is authorized to be appropriated to the Secretary to carry out this section $50,000,000 for each of fiscal years 2020 through 2025..
 (b)Clerical amendmentThe table of contents for the Energy Policy Act of 2005 (Public Law 109–58; 119 Stat. 600) is amended by inserting after the item relating to section 968 the following:
				Sec. 969. Natural gas carbon capture research, development, and demonstration program..September 25, 2019Reported with an amendment